UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Core Fixed Income Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 33 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Information About Your Fund's Expenses 47 Tax Information 48 Investment Management Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 62 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For the annual period ended October 31, 2012, DWS Core Fixed Income Fund returned 7.36%. By comparison, the Barclays U.S. Aggregate Bond Index delivered a 5.25% return. As the fiscal period opened, the U.S. Federal Reserve Board (the Fed) held short-term rates anchored near zero, in keeping with its announced intentions through at least mid-2015. Credit-oriented sectors would generally benefit over the 12 months from the extraordinarily low yields available on a risk-free basis. For much of the period ended October 31, 2012, all eyes were on Europe as leaders attempted to put together a package that would avert a default by Greece and forestall a series of events with the potential to severely impact the global financial system and global growth prospects. Rates generally ticked upwards on signs that leaders were progressing toward action on a level adequate to forestall a default by Greece or Italy, and declined on less constructive developments there. Of course, investors also eagerly followed the stream of U.S. economic data. Investment Strategy In addition to U.S. Treasury securities, as conditions indicate, the fund will invest in a variety of "spread sectors" as the managers seek to add return vs. the benchmark. Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. The fund's managers actively shift the balance between spread sectors and U.S. Treasuries based on the outlook for the economy and interest rates, while closely analyzing each potential holding within spread sectors on the basis of relative valuation and credit outlook. In the second quarter of 2012, the European sovereign debt crisis moved front and center. Borrowing costs rose for governments of larger economies such as Spain and Italy, and the viability of the euro was increasingly called into question. In the United States, employment data took a step back following a few months of noticeable improvement, while housing fundamentals showed signs of stabilizing. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality over the period that benefited U.S. Treasuries, driving interest rates down along most of the length of the yield curve. As the period progressed, the biggest news for the markets came on the U.S. housing and monetary policy fronts. On housing, data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the Fed would announce further bond purchases under quantitative easing. This speculation was borne out at the Fed's mid-September meeting, at which the Fed also expressed its intention to keep the federal funds rate near zero into 2015. The net result was an increased willingness on the part of investors to assume credit risk in exchange for yields higher than the extraordinarily low rates offered from U.S. Treasuries. The Fed left its benchmark short-term interest rate at essentially zero during the 12 months, maintaining a target range of between 0% and 0.25%. Yields on U.S. Treasuries finished the period ending October 31, 2012 somewhat lower, declining from already low levels. Specifically, while the 2-year yield rose from 0.25% to 0.30%, the 5-year from 0.99% to 0.72%, the 10-year from 2.17% to 1.72% and the 30-year from 3.16% to 2.85%. Positive and Negative Contributors to Performance Throughout the period ended October 31, 2012, the fund maintained an above-benchmark exposure to both investment-grade corporate bonds and mortgage-backed securities, along with a corresponding underweight of U.S. Treasury and Agency issues. This was helpful to performance vs. the benchmark as credit-sensitive sectors were supported by the limited value to be found in the government securities sector. The position in investment-grade corporate exposure was focused in shorter maturities, while positioning in the mortgage-backed sector was broadly distributed across the curve. The portfolio's overall duration and interest rate sensitivity were maintained at similar levels to the benchmark given limited opportunities and elevated levels of economic uncertainty. Allocations within the investment-grade corporate credit sector focused on well-capitalized financial companies, principally banks that offered significant relative value opportunities. Security selection in agency mortgage-backed securities became increasingly critical over the course of the year given elevated valuations. Within the agency mortgage-backed sector, our identification of securities with specific characteristics that offer prepayment protection relative to generic mortgage pools generated excess returns vs. the benchmark throughout the period. There were no issues with sector allocation or security selection that detracted materially from the fund's performance vs. the benchmark. Our interest rate positioning was a slight negative factor for the 12 months ended October 31, 2012. Interest rate markets have been increasingly driven by global forces and increased levels of risk aversion. We believe the safe haven status of the U.S. Treasury market has resulted in depressed yield levels across the curve that may be inconsistent with U.S. economic fundamentals. Outlook and Positioning At the end of the period, the largest allocation was a position of approximately 50% in investment-grade corporate bonds. The next highest weighting was 47.5% in residential mortgage-backed securities, the great majority of which are agency-backed. This is followed by approximately 11% in U.S. government-backed securities. (The allocations exceed 100% because the MBS total includes approximately 15% in forward contracts for "to-be-announced" pools.) "For much of the period ended October 31, 2012, credit-sensitive sectors were supported by the limited value to be found in the government securities sector." U.S. fixed-income markets continue to be primarily impacted by external forces, such as developments in the European sovereign debt crisis, rather than domestic economic data. The near term is likely to follow a similar pattern, albeit with increased focus on the results of the presidential election in November and the year-end "fiscal cliff" (potential expiration of Bush-era tax cuts, the payroll tax cut and budget sequestration). A slowdown in global growth that has weighed on markets has materialized in economic data which shows a dramatic reduction in export volume. The change in consumption patterns reflects increased uncertainty in the global economy. We believe our significant allocations to mortgage-backed securities (MBS) and corporate bonds remain attractive relative to U.S. Treasuries on a risk-adjusted basis. With short-term rates anchored by the Fed and limited inflationary pressures, we expect to maintain a relatively neutral stance with respect to interest rates, while taking advantage of any tactical opportunities that present themselves along the yield curve. Subadvisor Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, serves as the sub-advisor to the Fund. FFTW conducts investment research and is responsible for the purchase, sale or exchange of the Fund's assets. FFTW is paid by the Advisor, not the Fund, for the services FFTW provides to the Fund. Portfolio Management Team Ken O'Donnell, CFA Portfolio Manager of the fund. Joined the fund in 2012. • Joined FFTW in 2002. • Prior to joining FFTW, worked as an asset-backed security specialist in the Structured Products Group at Standish Mellon Asset Management. • BS, Mechanical Engineering, Syracuse University; MS, Finance, Boston College. Gary Chan, CFA Portfolio Manager of the fund. Joined the fund in 2012. • Joined FFTW in 2006. • Prior to joining FFTW, worked as an financial/economic analyst in the Credit and Risk Management Division at the Federal Reserve Bank of New York. • BS, Management, Binghamton University; MA, Applied Statistics, Columbia University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Duration ia a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100 basis point (one single percentage point) change in market interest rate levels. Duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one percentage point drop in interest rates, and fall by 5% for a one percentage point rise in interest rates. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays U.S. Aggregate Bond Index† % Adjusted for the Maximum Sales Charge Class A (max 4.50% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays U.S. Aggregate Bond Index† % No Sales Charges Class R % Class S % Institutional Class % Barclays U.S. Aggregate Bond Index† % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.06%, 1.76%, 1.73%, 1.59%, 0.78% and 0.68% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on October 1, 2003 and Class S shares on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/12†† % Current Annualized Distribution Rate as of 10/31/12†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.75%, 0.92%, 1.10%, 1.63%, 2.04% and 2.10% for Class A, B, C, R, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.21%, 1.29%, 1.48%, 2.01%, 2.40% and 2.47% for Class A, B, C, R, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate-Term Bond Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 50 3-Year of 60 5-Year of 98 10-Year of 95 Class B 1-Year of 61 3-Year of 80 5-Year of 98 10-Year of 98 Class C 1-Year of 63 3-Year of 80 5-Year of 99 10-Year of 98 Class R 1-Year of 55 3-Year of 68 5-Year of 98 Class S 1-Year of 44 3-Year of 53 5-Year of 97 Institutional Class 1-Year of 45 3-Year of 51 5-Year of 97 10-Year of 93 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($) Value ($) Corporate Bonds 49.7% Consumer Discretionary 3.5% Comcast Corp., 6.4%, 3/1/2040 DIRECTV Holdings LLC, 3.125%, 2/15/2016 News America, Inc., 6.15%, 3/1/2037 Royal Caribbean Cruises Ltd., 7.0%, 6/15/2013 Time Warner Cable, Inc.: 6.75%, 7/1/2018 7.5%, 4/1/2014 Turner Broadcasting System, Inc., 8.375%, 7/1/2013 Videotron Ltd., 5.0%, 7/15/2022 Consumer Staples 1.3% Altria Group, Inc., 10.2%, 2/6/2039 CVS Caremark Corp., 6.125%, 8/15/2016 Energy 5.6% Anadarko Petroleum Corp., 6.375%, 9/15/2017 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Enbridge Energy Partners LP, 5.875%, 12/15/2016 Enterprise Products Operating LLC, Series M, 5.65%, 4/1/2013 Kinder Morgan Energy Partners LP, 6.5%, 9/1/2039 Magellan Midstream Partners LP, 6.45%, 6/1/2014 Newfield Exploration Co., 5.75%, 1/30/2022 ONEOK Partners LP, 6.15%, 10/1/2016 Petronas Global Sukuk Ltd., 144A, 4.25%, 8/12/2014 Plains All American Pipeline LP, 3.65%, 6/1/2022 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 Financials 31.1% Ally Financial, Inc., 4.625%, 6/26/2015 American Express Credit Corp., 1.75%, 6/12/2015 Anglo American Capital PLC, 144A, 2.15%, 9/27/2013 ASIF Global Financing XIX, 144A, 4.9%, 1/17/2013 AvalonBay Communities, Inc., (REIT), 2.95%, 9/15/2022 Bank Nederlandse Gemeenten NV, 144A, 1.375%, 3/23/2015 Bank of America Corp.: 5.75%, 12/1/2017 5.875%, 1/5/2021 6.5%, 8/1/2016 Berkshire Hathaway Finance Corp., 1.6%, 5/15/2017 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 Citigroup, Inc.: 2.25%, 8/7/2015 5.0%, 9/15/2014 5.375%, 8/9/2020 5.5%, 4/11/2013 6.01%, 1/15/2015 6.125%, 11/21/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/2017 Deutsche Telekom International Finance BV, 144A, 2.25%, 3/6/2017 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC, 2.75%, 5/15/2015 General Electric Capital Corp., Series A, 6.875%, 1/10/2039 HSBC Bank U.S.A. NA, 4.625%, 4/1/2014 HSBC Finance Corp., 5.5%, 1/19/2016 HSBC Holdings PLC, 6.5%, 5/2/2036 JPMorgan Chase & Co.: 1.502%*, 9/1/2015 4.65%, 6/1/2014 5.125%, 9/15/2014 6.4%, 5/15/2038 MBNA Corp., 5.0%, 6/15/2015 MetLife, Inc., 6.4%, 12/15/2036 Morgan Stanley: Series F, 5.625%, 9/23/2019 Series F, 6.0%, 4/28/2015 NiSource Finance Corp., 5.4%, 7/15/2014 Petrobras International Finance Co., 3.875%, 1/27/2016 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 6.625%, 6/21/2040 Royal Bank of Canada, 2.3%, 7/20/2016 Shell International Finance BV, 1.125%, 8/21/2017 Svenska Handelsbanken AB, 144A, 4.875%, 6/10/2014 The Goldman Sachs Group, Inc.: 1.439%*, 2/7/2014 6.75%, 10/1/2037 U.S. Bank NA: 3.778%, 4/29/2020 6.3%, 2/4/2014 UBS AG of Stamford, 1.313%*, 1/28/2014 Wachovia Bank NA: 0.822%*, 11/3/2014 4.8%, 11/1/2014 Health Care 0.4% Express Scripts Holding Co., Inc., 6.25%, 6/15/2014 Industrials 1.2% Burlington Northern Santa Fe LLC, 3.05%, 9/1/2022 CSX Corp., 5.3%, 2/15/2014 General Electric Co., 2.7%, 10/9/2022 Masco Corp., 6.125%, 10/3/2016 Materials 2.1% Barrick Gold Corp., 2.9%, 5/30/2016 Dow Chemical Co., 8.55%, 5/15/2019 International Paper Co., 4.75%, 2/15/2022 Telecommunication Services 2.8% AT&T, Inc., 6.55%, 2/15/2039 Frontier Communications Corp., 7.875%, 4/15/2015 (a) Verizon Communications, Inc., 8.75%, 11/1/2018 Utilities 1.7% Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp., 1.625%, 8/15/2017 MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 Total Corporate Bonds (Cost $183,151,972) Mortgage-Backed Securities Pass-Throughs 43.4% Federal Home Loan Mortgage Corp.: 3.0%, with various maturities from 6/1/2026 until 3/1/2027 (b) 3.5%, with various maturities from 1/1/2032 until 9/1/2042 3.595%*, 5/1/2041 4.0%, with various maturities from 12/1/2040 until 4/1/2042 4.5%, with various maturities from 3/1/2026 until 4/1/2041 4.992%*, 11/1/2036 5.0%, with various maturities from 4/1/2030 until 8/1/2041 5.5%, with various maturities from 10/1/2023 until 6/1/2039 6.0%, 11/1/2038 Federal National Mortgage Association: 3.0%, 6/1/2042 (b) 3.5%, with various maturities from 4/1/2032 until 12/1/2041 (b) 4.0%, with various maturities from 11/1/2026 until 12/1/2041 4.5%, with various maturities from 12/1/2040 until 3/1/2041 5.0%, with various maturities from 5/1/2019 until 11/1/2041 (b) 5.5%, with various maturities from 2/1/2025 until 2/1/2042 6.0%, with various maturities from 10/1/2022 until 9/1/2037 6.5%, with various maturities from 5/1/2023 until 4/1/2037 Government National Mortgage Association: 3.5%, 3/1/2042 (b) 4.5%, 7/15/2040 5.5%, 6/15/2038 6.5%, with various maturities from 12/15/2023 until 4/20/2024 Total Mortgage-Backed Securities Pass-Throughs (Cost $167,670,141) Asset-Backed 1.0% Home Equity Loans Accredited Mortgage Loan Trust, "A2D", Series 2005-3, 0.58%*, 9/25/2035 First Franklin Mortgage Loan Asset Backed Certificates: "A2", Series 2006-FF14, 0.271%*, 10/25/2036 "A3", Series 2004-FF10, 0.751%*, 9/25/2034 GSAMP Trust, "A4", Series 2005-WMC1, 0.591%*, 9/25/2035 Terwin Mortgage Trust, "AF2", Series 2005-16HE, 4.523%*, 9/25/2036 Total Asset-Backed (Cost $3,908,967) Commercial Mortgage-Backed Securities 3.1% Citigroup/Deutsche Bank Commercial Mortgage Trust, "AJ", Series 2005-CD1, 5.219%*, 7/15/2044 Greenwich Capital Commercial Funding Corp., "A4", Series 2005-GG3, 4.799%, 8/10/2042 Merrill Lynch/Countrywide Commercial Mortgage Trust, "AM", Series 2006-3, 5.456%, 7/12/2046 Morgan Stanley Bank of America Merrill Lynch Trust, ''C",Series 2012-C6, 4.536%, 11/15/2045 WF-RBS Commercial Mortgage Trust: "C", Series 2012-C9, 4.543%, 11/15/2045 "A4", Series 2011-C2, 144A, 4.869%, 2/15/2044 Total Commercial Mortgage-Backed Securities (Cost $12,057,210) Collateralized Mortgage Obligations 4.9% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 2.178%*, 9/25/2035 Federal Home Loan Mortgage Corp.: "FB", Series 3616, 0.914%*, 12/15/2039 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "LI", Series 4000, Interest Only, 4.0%, 2/15/2042 "6", Series 233, Interest Only, 4.5%, 8/15/2035 "CI", Series 3922, Interest Only, 4.5%, 3/15/2041 Federal National Mortgage Association: "1", Series 396, Principal Only, Zero Coupon, 6/1/2039 "AI", Series 2012-48, Interest Only, 4.5%, 7/25/2041 "7", Series 356, Interest Only, 5.0%, 2/1/2035 "8", Series 356, Interest Only, 5.0%, 2/1/2035 "LS", Series 2012-9, Interest Only, 6.289%*, 2/25/2042 "DS", Series 2012-63, Interest Only, 6.339%*, 3/25/2039 Government National Mortgage Association: "AI", Series 2009-125, Interest Only, 4.5%, 3/20/2035 "IP", Series 2010-4, Interest Only, 5.0%, 1/16/2039 "CI", Series 2011-159, Interest Only, 5.0%, 6/16/2040 "PI", Series 2009-76, Interest Only, 6.0%, 3/16/2039 "NS", Series 2011-146, Interest Only, 6.486%*, 4/16/2040 "PS", Series 2011-141, Interest Only, 6.486%*, 6/16/2041 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.669%*, 10/7/2020 Structured Adjustable Rate Mortgage Loan Trust, "A3", Series 2005-6XS, 0.971%*, 3/25/2035 Vendee Mortgage Trust: "DI", Series 2010-1, Interest Only, 0.362%*, 4/15/2040 "IO", Series 2011-1, Interest Only, 0.576%*, 9/15/2046 Wells Fargo Mortgage Backed Securities Trust, "1A2", Series 2003-L, 4.493%*, 11/25/2033 Total Collateralized Mortgage Obligations (Cost $19,575,997) Government & Agency Obligations 7.5% U.S. Government Sponsored Agency 0.6% Federal Home Loan Mortgage Corp., 6.75%, 3/15/2031 U.S. Treasury Obligations 6.9% U.S. Treasury Bonds: 3.125%, 11/15/2041 3.5%, 2/15/2039 3.875%, 8/15/2040 4.5%, 5/15/2038 U.S. Treasury Inflation-Indexed Bonds: 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Note, 2.125%, 8/15/2021 Total Government & Agency Obligations (Cost $27,963,158) Municipal Bonds and Notes 2.8% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 West Virginia, State General Obligation, Jobs Inventory Trust Board: Series A, 144A, Zero Coupon, 6/12/2013 Series C, 144A, Zero Coupon, 7/31/2013 Total Municipal Bonds and Notes (Cost $10,533,633) Preferred Security 0.4% Financials HSBC Finance Capital Trust IX, 5.911%, 11/30/2035 (Cost $1,335,453) Contracts Value ($) Call Options Purchased 0.0% Options on Exchange-Traded Futures Contracts 10 Year U.S. Treasury Note Future, Expiration Date 11/23/2012, Strike Price $132.5 20 10 Year U.S. Treasury Note Future, Expiration Date 11/23/2012, Strike Price $133.5 20 10 Year U.S. Treasury Note Future, Expiration Date 12/21/2012, Strike Price $133.5 20 10 Year U.S. Treasury Note Future, Expiration Date 12/21/2012, Strike Price $132.5 20 Total Call Options Purchased (Cost $54,238) Shares Value ($) Securities Lending Collateral 0.1% Daily Assets Fund Institutional, 0.21% (c) (d) (Cost $571,000) Cash Equivalents 1.0% Central Cash Management Fund, 0.18% (c) (Cost $3,843,341) % of Net Assets Value ($) Total Investment Portfolio (Cost $430,665,110)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. † The cost for federal income tax purposes was $430,665,670. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $15,375,262. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,134,881 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,759,619. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $558,750, which is 0.1% of net assets. (b) When-issued or delayed delivery security included. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NCUA: National Credit Union Administration Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At October 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 30-Year U.S. Treasury Bond USD 12/19/2012 57 5-Year U.S. Treasury Note USD 12/31/2012 46 ) Total net unrealized appreciation At October 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10-Year U.S. Treasury Note USD 12/19/2012 2 ) 2-Year U.S. Treasury Note USD 12/31/2012 78 Ultra Long U.S. Treasury Bond USD 12/19/2012 16 ) Total net unrealized depreciation ) Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Corporate Bonds $
